Alexander, J.
(dissenting) — I respectfully dissent *590because I believe that the Spokane County District Court exceeded the scope of RCW 10.05.020 when, ostensibly to implement LCrRLJ 3.3(k)(1)(A),5 it adopted a form containing language that requires defendants to waive certain rights in order to be eligible for the county’s deferred prosecution program. Furthermore, I believe that when RCW 10.05.020 is viewed without the embroidery of the district court’s rule and form, it does not require a defendant to waive any constitutional rights as a condition of participation in a deferred prosecution program.
RCW 10.05.020(2) provides that before a court may enter an order of deferred prosecution, a petitioner must be "advised of his rights as an accused,” and that he or she must
execute, as a condition of receiving [alcohol or drug abuse] treatment, a statement that contains: (a) An acknowledgment of his rights; (b) a stipulation to the admissibility of the facts contained in the written police report; and (c) an acknowledgment that the statement will be entered and used to support a finding of guilty if the court finds cause to revoke the order granting deferred prosecution.
RCW 10.05.020(2) (emphasis added).
The above language is significant in what it says as well as in what it does not say. The statute simply says that the petitioner must acknowledge his or her rights and stipulate to the admissibility of certain police reports to become eligible for deferred prosecution. It does not provide, as does Spokane District Court local form 1591, that by petitioning for deferred prosecution, a defendant waives his or her rights to a jury trial, to hear and question witnesses, to call witnesses and raise defenses, and to testify or not testify.
Although I recognize that deferred prosecution is a *591statutory privilege conferred by the Legislature, which may be conditioned upon a waiver of constitutional rights, any waiver of rights must pass constitutional muster. In that regard, "a court must indulge every reasonable presumption against waiver of fundamental rights,” such as the right to a jury trial. City of Bellevue v. Acrey, 103 Wn.2d 203, 207, 691 P.2d 957 (1984) (citing Glasser v. United States, 315 U.S. 60, 62 S. Ct. 457, 86 L. Ed. 680, reh’g denied, 315 U.S. 827 (1942)) (emphasis added). Indeed, this court has consistently "refused to infer a waiver [of the right to a jury trial] when the record shows less than an affirmative, unequivocal waiver by [the] defendant.” Acrey, 103 Wn.2d at 207.
In short, the aforementioned statute does not explicitly or implicitly require a petitioner to waive the right to a trial before seeking the benefit of deferred prosecution. Yet, the majority concludes that the statute "[p]lainly . . . means that the petitioner agrees to waive the right to raise other defenses, to introduce other evidence, to question or call witnesses, and to a jury.” Majority at 587. In reaching that conclusion, the majority relies, at least in part, upon the rationale developed by Division One of the Court of Appeals in State v. Shattuck, 55 Wn. App. 131, 776 P.2d 1001 (1989). In that case the Court of Appeals construed RCW 10.05.020(2)(c), which provides that the petitioner’s acknowledgment of rights and stipulation to the admissibility of written police reports "will be entered and used to support a finding of guilty,” to mean that a trial court assesses a defendant’s guilt or innocence "solely” on the basis of the stipulated police report. Shat-tuck, 55 Wn. App. at 134. In our judgment, this reasoning is flawed because the only way to reach that result, which the majority embraces, is by effectively adding a word or words to the statute so that it may be read to provide that only the petitioner’s stipulation to the admissibility of written police reports, and nothing else, will be admitted and used by the court to determine the defendant’s guilt or innocence. Such an addition is not a permissible exercise of judicial construction. See Caritas Servs., Inc. v. *592Department of Social & Health Servs., 123 Wn.2d 391, 409, 869 P.2d 28 (1994) ("A court may not add words to a statute even if it believes the Legislature intended something else but failed to express it adequately.”). The judicial insertion of additional language into a statute is particularly objectionable when a defendant’s constitutional rights are affected. Any local court rule or form adopted to implement a rule requiring such a waiver of constitutionally protected rights, in the absence of explicit statutory authority, cannot stand. See State v. Pelkey, 109 Wn.2d 484, 490, 745 P.2d 854 (1987) (court cannot sustain an interpretation of a court rule which contravenes the constitution).
In my judgment, the Court of Appeals decision, which the majority reverses, is consistent with the Legislature’s most recent amendments to RCW 10.05.020 and .030, which were intended to overcome what it identified as "the difficulties in resuming prosecution after significant delay due to the absence of witnesses at a later date.” Laws of 1985, ch. 352, § 3. It is my view that the Legislature established the requirement that a petitioner enter into such a stipulation as an appropriate means to address its concerns about the difficulty the State faces in resuming prosecution of a defendant following that person’s failure to adhere to the statutory conditions of the deferred prosecution program. In this case, the petitioner not only concedes that RCW 10.05.020(3) requires him to stipulate to the admissibility of the police reports, he has fully complied with those requirements.
It is important to note that the statutory provision requiring a defendant to stipulate to the admissibility of police records in order to be eligible for deferred prosecution contemplated that a subsequent trial on the underlying offense will be conducted if the defendant fails to abide by the conditions of the program. It is the right to such a trial on the underlying offense that the majority es*593sentially denies to petitioners, based solely on the language contained in a form drafted to implement a local court rule. In effect, the majority permits a local court rule to supersede the provisions of a statute.6
Although the majority somewhat grudgingly concedes that a petition for "deferred prosecution is not tantamount to a guilty plea,” Majority at 579 (citing State v. Higley, 78 Wn. App. 172, 187, 902 P.2d 659, review denied, 128 Wn.2d 1003 (1995)), the net result of its interpretation of RCW 10.05.020 is to treat a petition for deferred prosecution as the functional equivalent to such a plea, except for matters of jurisdiction or sufficiency of the evidence, which the majority says may be presented at trial. Under the majority’s view, the state’s obligation to go forward with the prosecution of its case against a defendant is not merely deferred, the obligation is effectively discharged, the defendant’s guilt is presumed, and conviction necessarily follows. See State v. Friend, 59 Wn. App. 365, 367, 797 P.2d 539 (1990) ("By definition, deferred prosecution defendants have not even been prosecuted, much less convicted.”); State v. Vinge, 59 Wn. App. 134, 138, 795 P.2d 1199 (1990) (contrasting deferred sentence and deferred prosecution: deferred prosecution takes place "prior to an adjudication of guilt”), review denied, 116 Wn.2d 1006 (1991).
Because I believe the view adopted by the majority is inconsistent with the language of RCW 10.05.020, I would affirm the Court of Appeals.
Johnson, J., concurs with Alexander, J.

The majority opinion indicates that the district court adopted a form "pursuant to Spokane LCrRLJ 3.3(k)(1) (Local Form 1591, rev. 6/91).” Majority at 578. Significantly, the local court rule does not require waiver of rights. It merely provides that a petition for deferred prosecution under RCW 10.05 "shall be filed fourteen (14) days before the date set for trial on forms approved by the Court.” LCrRLJ 3.3(k)(l)(A).


When, as here, the issue involves a substantive right, as compared to a procedural matter, the principle that "negates” any local court rule that is in conflict with a rule adopted by the Supreme Court also operates to negate a local court rule that conflicts with a statute. Harbor Enters., Inc. v. Gudjonsson, 116 Wn.2d 283, 293, 803 P.2d 798 (1991); cf. City of Seattle v. Marshall, 54 Wn. App. 829, 833, 776 P.2d 174 (1989) (With respect to procedural matters, the test for whether court rules are in conflict is whether "[t]he two rules can be reconciled and both given effect.”), review denied, 115 Wn.2d 1008 (1990) (quoting Heaney v. Seattle Mun. Court, 35 Wn. App. 150, 155-56, 665 P.2d 918 (1983), review denied, 101 Wn.2d 1004 (1984)).